In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-1367
SYLVIA LESZANCZUK,
                                                  Plaintiff-Appellant,
                                 v.

CARRINGTON MORTGAGE SERVICES, LLC,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 19-cv-3038 — Robert M. Dow Jr., Judge.
                     ____________________

  ARGUED OCTOBER 29, 2021 — DECIDED DECEMBER 28, 2021
               ____________________

    Before SYKES, Chief Judge, and KANNE and HAMILTON, Cir-
cuit Judges.
     KANNE, Circuit Judge. After Sylvia Leszanczuk defaulted
on her mortgage, her mortgage servicer, Carrington Mortgage
Services, inspected her residence and charged her a $20.00 fee
for the inspection. Leszanczuk brought a putative class action
against Carrington, alleging that the fee constituted a breach
of her mortgage contract under Illinois law and violated the
Illinois Consumer Fraud and Deceptive Business Practices
2                                                  No. 21-1367

Act (“ICFA”). The district court dismissed her second
amended complaint with prejudice for failure to state plausi-
ble claims. We aﬃrm.
                       I. BACKGROUND
    On January 29, 2010, Leszanczuk executed a mortgage
contract to secure a loan on her Illinois residential property.
The mortgage was insured by the Federal Housing Admin-
istration (“FHA”) of the U.S. Department of Housing and Ur-
ban Development (“HUD”).
    After Carrington acquired the mortgage and took over
loan servicing, Leszanczuk contacted Carrington by phone in
December 2016 to make her December mortgage payment.
Leszanczuk’s asserts that during this conversation, Carring-
ton told her that her account was not yet set up in their system
and they had no way to receive a payment from her at that
time, and then assured her that her account was in a “grace
period” and she did not have to make payments until her ac-
count was set up. Nonetheless, at some point in early 2017
Carrington found Leszanczuk to be in default on the mort-
gage by failing to make required payments. (These facts do
not aﬀect the outcome of the case. At oral argument,
Leszanczuk’s counsel aﬃrmed that, for purposes of her
claims, it does not matter what the reason for the default was.)
   Carrington then conducted a visual drive-by inspection of
Leszanczuk’s property. Carrington charged Leszanczuk
$20.00 for the inspection and disclosed the fee to Leszanczuk
in her March 2017 monthly statement. According to
Leszanczuk, Carrington knew or should have known that she
occupied her property because (1) they had spoken on the
phone prior to the inspection about setting up the loan in
No. 21-1367                                                   3

Carrington’s system and (2) Carrington would mail monthly
mortgage statements to Leszanczuk at the property’s address.
Despite alleging that she had an earlier phone conversation
with Carrington, Leszanczuk also alleged that Carrington
made no attempt to contact her by phone prior to the drive-
by inspection.
     Leszanczuk sued Carrington, bringing claims for breach
of the mortgage contract and for violations of the ICFA, 815
Ill. Comp. Stat. 505/2, on behalf of putative nationwide and
Illinois classes. In the operative second amended complaint,
Leszanczuk alleged that Carrington breached her mortgage
contract by charging her the $20.00 inspection fee when it
“knew, or should have known,” that she occupied her prop-
erty, in purported violation of a HUD regulation, 24 C.F.R. §
203.377 (2021), which Leszanczuk claimed limits the fees Car-
rington may charge under the contract and is incorporated
into her contract. Leszanczuk also alleged that charging the
inspection fee was an unfair practice under the ICFA.
    The district court granted Carrington’s motion to dismiss
under Federal Rule of Civil Procedure 12(b)(6) and dismissed
both of Leszanczuk’s claims with prejudice. The court rejected
Leszanczuk’s interpretation of her mortgage contract and
found that the fees Carrington may charge under the contract
are not limited by § 203.377. The court also concluded that
charging Leszanczuk the $20.00 inspection fee was not an un-
fair practice because it did not oﬀend public policy and was
not oppressive. Noting that Leszanczuk had not cured the de-
fects the court identiﬁed in earlier complaints and that further
amendment would therefore be futile, the court denied
Leszanczuk leave to amend. Leszanczuk now appeals.
4                                                   No. 21-1367

                         II. ANALYSIS
    Leszanczuk maintains that she has stated claims for
breach of contract and for violations of the ICFA. We review
de novo the district court’s grant of the Rule 12(b)(6) motion to
dismiss, accepting all well-pleaded factual allegations as true
and drawing all reasonable inferences in Leszanczuk’s favor.
See Kubiak v. City of Chicago, 810 F.3d 476, 480 (7th Cir. 2016).
    A. Breach-of-Contract Claim
    Leszanczuk argues that her mortgage contract did not per-
mit Carrington to charge her the $20.00 inspection fee. In per-
tinent part, the mortgage contract provides as follows:
       •   Paragraph 5, titled “Occupancy, Preservation,
           Maintenance and Protection of the Property; Bor-
           rower’s Loan Application; Leaseholds,” provides:
           “Lender may inspect the Property if the Property
           is vacant or abandoned or the loan is in default.
           Lender may take reasonable action to protect and
           preserve such vacant or abandoned Property.”
       •   Paragraph 7, titled “Charges to Borrower and Pro-
           tection of Lender’s Rights in the Property,” pro-
           vides that, if the borrower fails to perform the cov-
           enants and agreements contained in the contract,
           then “Lender may do and pay whatever is neces-
           sary to protect the value of the Property and
           Lender’s rights in the Property.” It further pro-
           vides, “Any amounts disbursed by Lender under
           this paragraph shall become an additional debt of
           Borrower and be secured by this Security Instru-
           ment.”
No. 21-1367                                                     5

       •   Paragraph 8, titled “Fees,” states in its entirety:
           “Lender may collect fees and charges authorized
           by the Secretary [of HUD].”
    Leszanczuk contends that Paragraph 8 incorporates
§ 203.377 and thereby limits the fees the lender may collect
from the borrower to those authorized by that regulation.
That regulation provides that the lender is responsible for
monthly inspections of a property after the borrower has de-
faulted on the loan and vacated the property. 24 C.F.R.
§ 203.377. It further provides that, once a mortgage payment
is forty-ﬁve days late and the lender has been unable to reach
the borrower by phone, the lender is responsible for a visual
inspection of the property to determine whether it is vacant.
Id. According to Leszanczuk, § 203.377 has been interpreted
to mean that if a property is known to be occupied, no inspec-
tions are required by HUD or authorized for reimbursement.
Therefore, she continues, because she alleged that Carrington
knew or should have known that she was occupying her
property, the mortgage contract, incorporating § 203.377, pro-
hibited Carrington from charging her the inspection fee.
     Whether § 203.377 means what Leszanczuk says it means
is discussed in further depth below as that issue relates to
Leszanczuk’s ICFA claim. For purposes of her breach-of-con-
tract claim, suﬃce to say that the mortgage contract does not
evince an intent to incorporate § 203.377 or to prohibit inspec-
tion fees. “Under Illinois law, a document is incorporated by
reference into the parties’ contract only if the parties intended
its incorporation.” 188 LLC v. Trinity Indus., Inc., 300 F.3d 730,
736 (7th Cir. 2002) (citing Wilson v. Wilson, 577 N.E.2d 1323,
1329 (Ill. App. Ct. 1991)). Mere reference to “HUD regulations
fall[s] short of the showing necessary to demonstrate that the
6                                                   No. 21-1367

parties intended to incorporate the regulations, in their en-
tirety, into their mortgage agreement.” Hayes v. M & T Mortg.
Corp., 906 N.E.2d 638, 641 (Ill. App. Ct. 2009). Leszanczuk fails
to identify speciﬁc contractual language that shows an intent
to completely adopt HUD regulations. Paragraph 8’s refer-
ence to “fees and charges authorized by the Secretary” does
not demonstrate an intent to make the relevant regulations
enforceable under the mortgage contract, let alone § 203.377,
which does not even mention fees. See Hayes, 906 N.E.2d at
641.
    At bottom, the plain language of the contract does not pro-
hibit Carrington from charging inspection fees. See Gallagher
v. Lenart, 874 N.E.2d 43, 58 (Ill. 2007) (“A court must initially
look to the language of a contract alone, as the language,
given its plain and ordinary meaning, is the best indication of
the parties’ intent.”). The mortgage contract expressly allows
Carrington’s charge of the inspection fee as a “necessary” ex-
penditure to protect the value of the property after
Leszanczuk’s default. Paragraph 5 permits the lender to in-
spect the property “if … the loan is in default,” while Para-
graph 7 authorizes the lender to “pay whatever is necessary
to protect the value of the Property” if the borrower fails to
keep her end of the bargain and to make those expenditures
“an additional debt of Borrower.” Leszanczuk points out that
the contract is silent on whether the lender may collect fees
for inspecting properties that are owner-occupied, but there
is nothing prohibiting it from doing so, either.
   Leszanczuk does not argue that the inspection fee fails to
qualify as a “necessary” expenditure under the plain lan-
guage of Paragraphs 5 and 7; rather, she contends that Para-
graph 8 “deﬁnes the contours of ‘necessary’ described in
No. 21-1367                                                      7

Paragraph 7.” (Appellant’s Br. at 22.) But contrary to
Leszanczuk’s contention, Paragraph 8’s permissive language
does not operate to “explicitly” restrict the authority granted
by Paragraphs 5 and 7. (Id. at 11.) Paragraph 8 simply states
that the lender “may collect fees and charges authorized by
the Secretary.” Given its plain and ordinary meaning, this lan-
guage does not indicate that the lender can collect only fees
and charges authorized by the Secretary and is barred from
collecting unauthorized fees. Rather, it conveys that the
lender may, but does not have to, collect additional fees that
are permitted by the Secretary. A comparison to Paragraph 9
makes Paragraph 8’s meaning even clearer. Section (a) of Par-
agraph 9 provides, “Lender may, except as limited by regula-
tions issued by the Secretary, in the case of payment defaults,
require immediate payment in full of all sums secured by this
Security Instrument.” As the district court correctly observed,
Paragraph 9, unlike Paragraph 8, “explicitly limits [Carring-
ton’s] actions by reference to HUD regulations,” and “[i]f the
parties intended Paragraph 8 to impose similar limitations,
they could have used similar language.”
    Leszanczuk oﬀers several arguments in favor of her pre-
ferred interpretation, but all are unavailing. Leszanczuk cites
a number of lower court decisions to support her argument
that her mortgage contract should be read to incorporate
HUD regulations. See, e.g., Mathews v. PHH Mortg. Corp., No.
20-CV-00200-JFH-JFJ, 2020 WL 5260813, at *1 (N.D. Okla.
Sept. 3, 2020); In re Ruiz, 501 B.R. 76 (Bankr. E.D. Pa. 2013). But
these cases, analyzing diﬀerent contracts mostly under other
states’ laws, do not persuade us to conclude that this contract
should be read to incorporate § 203.377 under Illinois law,
where the contract does not evince an intent to do so.
8                                                    No. 21-1367

    Leszanczuk takes issue with the district court’s reliance on
Majchrowski v. Norwest Mortg., Inc., 6 F. Supp. 2d 946 (N.D. Ill.
1998), abrogation recognized on other grounds by Cement-Lock v.
Gas Tech. Inst., No. 05 C 0018, 2006 WL 3147700, at *1 (N.D. Ill.
Nov. 1, 2006), and Walker v. Countrywide Home Loans, Inc., 121
Cal. Rptr. 2d 79 (Cal. Dist. Ct. App. 2002), to conclude that
Paragraphs 5 and 7 authorize the collection of inspection fees.
She maintains that those cases addressed conventional mort-
gages that are not insured by the FHA and therefore “do not
involve HUD regulations and do not contain the equivalent
of Paragraph 8 of the Mortgage at issue here.” (Appellant’s Br.
at 19.) But, as discussed, and as the district court explained,
FHA-insured mortgages do not automatically incorporate
HUD regulations and Paragraph 8 does not limit the fees that
may be charged. Thus, these cases, interpreting contractual
language which is substantially similar to that in Paragraphs
5 and 7, are persuasive. They support the interpretation of
Paragraphs 5 and 7 as authorizing the inspection fee at issue.
    Leszanczuk contends that the district court’s reading of
the contract renders Paragraph 8 superﬂuous. See Land of Lin-
coln Goodwill Indus., Inc. v. PNC Fin. Servs. Grp., Inc., 762 F.3d
673, 679 (7th Cir. 2014) (“[W]henever possible we attempt to
give meaning to every provision of the contract and avoid a
construction that would render a provision superﬂuous.”).
Leszanczuk explains that, if the contract were read to permit
charges whether or not they are authorized by HUD, Para-
graph 8—which, according to Leszanczuk, permits only
charges authorized by HUD—would be rendered superﬂu-
ous. Again, however, Leszanczuk’s interpretation of Para-
graph 8 is incorrect. Paragraph 8 is permissive and does not
limit the fees Carrington may charge to those authorized by
HUD.
No. 21-1367                                                   9

    Read properly, Paragraph 8 still serves a purpose in the
contract because, as Carrington explains, it “authorizes an en-
tire category of ‘additional charges’ not otherwise permitted
by Paragraphs 5 and 7, i.e., charges that are authorized by the
Secretary.” (Appellee’s Br. at 13.) Indeed, it is Leszanczuk’s
interpretation that would render a contractual provision su-
perﬂuous—if Paragraph 8 were read to “deﬁne[] the contours
of” Paragraph 7 and limit the fees that may be charged there-
under (Appellant’s Br. at 22), then Paragraph 7 would serve
no purpose. We cannot endorse such an interpretation.
    Finally, Leszanczuk urges us to apply canons of construc-
tion to reach her preferred interpretation. But, as explained,
the contract clearly and unambiguously permits the assess-
ment of inspection fees against the borrower. While
Leszanczuk maintains her interpretation is “reasonable,”
demonstrating that the mortgage is “ambiguous” (Appel-
lant’s Br. at 24), “[a] contract is not rendered ambiguous
merely because the parties disagree on its meaning,” Cent. Ill.
Light Co. v. Home Ins. Co., 821 N.E.2d 206, 214 (Ill. 2004). Ac-
cordingly, because the mortgage contract is unambiguous, we
“need not utilize canons of construction … and should inter-
pret the words with their popularly understood meaning.”
City of Chicago v. Elm State Prop. LLC, 69 N.E.3d 390, 395 (Ill.
App. Ct. 2016).
    As Carrington aptly observes, Leszanczuk appears to
“begin[] with the legal conclusion that the HUD [r]egulation
is incorporated and then searches for a supporting rationale.”
(Appellee’s Br. at 25.) But the district court correctly con-
cluded that § 203.377 is not incorporated in the contract and
that the contract expressly permits the inspection fee at issue.
10                                                   No. 21-1367

Leszanczuk has failed to state a claim for breach of her mort-
gage contract.
     B. ICFA Claim
     Leszanczuk argues that charging her the inspection fee
was an unfair practice, in violation of the ICFA. See Siegel v.
Shell Oil Co., 612 F.3d 932, 934 (7th Cir. 2010) (“The elements
of a claim under the ICFA are: (1) a deceptive or unfair act or
practice by the defendant; (2) the defendant’s intent that the
plaintiﬀ rely on the deceptive or unfair practice; and (3) the
unfair or deceptive practice occurred during a course of con-
duct involving trade or commerce.”). To determine whether a
practice is unfair, we consider “(1) whether the practice of-
fends public policy; (2) whether it is immoral, unethical, op-
pressive, or unscrupulous; [and] (3) whether it causes sub-
stantial injury to consumers.” Robinson v. Toyota Motor Credit
Corp., 775 N.E.2d 951, 961 (Ill. 2002). “All three criteria do not
need to be satisﬁed to support a ﬁnding of unfairness. A prac-
tice may be unfair because of the degree to which it meets one
of the criteria or because to a lesser extent it meets all three.”
Id. (quoting Cheshire Mortg. Serv., Inc. v. Montes, 612 A.2d 1130,
1143–44 (Conn. 1992)).
    Regardless of whether the ICFA claim is duplicative of the
breach-of-contract claim, as Carrington contends, it fails on
the merits. Leszanczuk has failed to adequately allege that the
inspection fee oﬀended public policy, was oppressive, or
caused her substantial injury.
     1. Oﬀense to Public Policy
    Leszanczuk maintains that the charge of the inspection fee
oﬀended public policy because it purportedly violated
§ 203.377. A practice oﬀends public policy if it violates a
No. 21-1367                                                     11

standard of conduct embodied in a statute, the common law,
or otherwise, i.e., if “it is within at least the penumbra of some
common-law, statutory or other established concept of unfair-
ness.” Elder v. Coronet Ins. Co., 558 N.E.2d 1312, 1316 (Ill. App.
Ct. 1990) (quoting FTC v. Sperry & Hutchinson Co., 405 U.S.
233, 244–45 n.5 (1972)).
   The HUD regulation provides, in full,
       The mortgagee, upon learning that a property sub-
       ject to a mortgage insured under this part is vacant
       or abandoned, shall be responsible for the inspection
       of such property at least monthly, if the loan thereon
       is in default. When a mortgage is in default and a
       payment thereon is not received within 45 days of
       the due date, and eﬀorts to reach the mortgagor by
       telephone within that period have been unsuccess-
       ful, the mortgagee shall be responsible for a visual
       inspection of the security property to determine
       whether the property is vacant. The mortgagee shall
       take reasonable action to protect and preserve such
       security property when it is determined or should
       have been determined to be vacant or abandoned
       until its conveyance to the Secretary, if such action
       does not constitute an illegal trespass. “Reasonable
       action” includes the commencement of foreclosure
       within the time required by § 203.355(b) of this part.
24 C.F.R. § 203.377. Leszanczuk does not dispute that a lender
may inspect a property whenever it wants; she maintains that
the lender cannot charge fees for nonmandatory inspections,
i.e., inspections when the property is occupied by the bor-
rower. But the regulation itself does not mention fees. Relying
on three nonbinding sources, Leszanczuk claims that HUD
has interpreted § 203.377 to mean that if a property is known
12                                                  No. 21-1367

to be occupied, no inspections are required or authorized for
reimbursement by HUD or the borrower.
     First, Leszanczuk points to HUD Mortgagee Letter 81-26,
titled “Property Inspection Fees,” interpreting mortgagees’
“responsibilities for property inspections and applicable rules
for reimbursement” as set forth in 24 C.F.R. §§ 203.377 and
203.402(g) and HUD Administration of Insured Home Mort-
gages Handbook (4330.1). 1981 WL 389744, at *1 (June 16,
1981). Leszanczuk relies on the portion of the Mortgagee Let-
ter which states that “[o]nce the property has been found to
be occupied … no further inspections are required by HUD
and reimbursement would not be allowed,” id., contending
that because Carrington knew or should have known that she
occupied her property and did not attempt to reach her by
phone to conﬁrm, it therefore cannot be reimbursed for the
property inspection.
   Leszanczuk takes this statement out of context. In relevant
part, the Mortgagee Letter provides,
      It is HUD’s intent to permit mortgagees to be reim-
      bursed for the cost of any mandatory inspection
      which is performed. This includes any inspection
      made after the mortgagee learns that the property is
      vacant or abandoned, or after it has been unable to
      contact the mortgagor by telephone during the ini-
      tial 45-day period of a delinquency. Reimbursement
      for the latter inspection is allowed regardless of
      whether the property is found to be vacant or occu-
      pied, and regardless of whether the mortgagee’s
      representative also talks to the mortgagor about the
      delinquency during the course of the inspection.
      Once the property has been found to be occupied,
      however, no further inspections are required by
No. 21-1367                                                    13

      HUD and reimbursement would not be allowed.
      Although mortgagees are required, as a last resort,
      to visit the property in an attempt to arrange a face-
      to-face interview to discuss a delinquency (24 CFR
      203.604) this is not a reimbursable expense. How-
      ever where a visit to the property to arrange an in-
      terview is combined with the initial inspection to de-
      termine whether the property is vacant, reimburse-
      ment would be authorized for the initial inspection.
      Where a visit to the property is made solely for ar-
      ranging an interview or conducting an interview, no
      reimbursement would be authorized.
1981 WL 389744, at *1. As the district court found, the purpose
of the Letter is to establish that mortgagees may be reim-
bursed by HUD for performing mandatory inspections. The
Letter does not discuss whether the mortgagee may demand
reimbursement from the mortgagor for performing other in-
spections. There is also no indication that the mortgagee must
ﬁrst verify occupancy by phone for reimbursement to be per-
mitted.
     Second, Leszanczuk points to Chapter 9 of HUD’s Admin-
istration of Insured Home Mortgages Handbook (4330.1). Part
9-9 describes the mortgagee’s responsibility to inspect, pre-
serve, and protect the property in the case of default.
Leszanczuk points to Section 9-9(A)(2)(d), which provides, “If
there is evidence that the mortgagee knew the mortgagor was
still in occupancy … charges [of inspection fees] are inappro-
priate and must not be charged to the mortgagor or included
on a claim for insurance beneﬁts.” As Carrington points out,
however, this portion of Handbook 4330.1 was superseded.
Carrington cites a June 24, 2015, Transmittal Letter for the
FHA Single Family Housing Policy Handbook (4000.1) which
14                                                 No. 21-1367

states that Handbook 4000.1 took the place of several por-
tions—including Chapter 9—of Handbook 4330.1, eﬀective
March 14, 2016 (before Carrington conducted the inspection
here). The parallel provision of Handbook 4000.1 only ad-
dresses mandatory inspections and does not mention
whether inspection fees are prohibited when the borrower
continues to occupy the property. See HUD Single Family
Housing Policy Handbook (4000.1) § III(A)(2)(h)(xi)(B).
Leszanczuk maintains that Handbook 4330.1 is still in eﬀect
because it “appears current on HUD’s website” (Appellant’s
Reply Br. 23), but the Transmittal Letter indicates that par-
tially superseded Handbooks will remain on the website for
informational purposes.
    Finally, Leszanczuk also cites HUD Mortgagee Letter 10-
18, titled “Update of Property and Preservation (P&P) Re-
quirements and Cost Reimbursement Procedures,” which
merely outlines “inspection requirements and types of in-
spections” as set forth in § 203.377 and HUD Handbook
4330.1, but does not purport to limit fees for inspections. 2010
WL 1976742, at *5.
    In short, these sources do not help Leszanczuk establish
that § 203.377 embodies a policy of prohibiting fees for non-
mandatory inspections, i.e., inspections when the property is
owner-occupied. In fact, the purpose of the regulation is to
protect the FHA’s interest in the property when the borrower
has defaulted. According to the preamble of the ﬁnal rule
promulgating § 203.377, the regulations “set minimum stand-
ards for mortgage servicing acceptable to HUD,” while noting
that “mortgagees retain full ﬂexibility in dealing with mort-
gagors.” Amendments to Mutual Mortgage Insurance Regu-
lations, 41 Fed. Reg. 49730 (Nov. 10, 1976). The language of
No. 21-1367                                                    15

the regulation itself outlines the steps that servicers of FHA-
insured mortgages must take to “protect and preserve” prop-
erty upon learning that a loan is in default and upon deter-
mining that a property is “vacant or abandoned.” 24 C.F.R. §
203.377. Even Leszanczuk’s cited sources concern mortga-
gees’ duty to perform mandatory inspections when the bor-
rower has defaulted. The policy underlying § 203.377 is to im-
pose obligations on mortgagees to protect the value of the
property in the case of default, not to protect mortgagors from
unnecessary fees. Therefore, Leszanczuk cannot show that the
inspection fee oﬀended public policy for purposes of her
ICFA claim.
   2. Oppressive and Substantial Injury to Consumers
    Alternatively, Leszanczuk maintains that the inspection
fee was oppressive and substantially injured her, in violation
of the ICFA. Because Leszanczuk has failed to show that the
inspection fee oﬀended public policy, she must show that the
fee was oppressive or caused her substantial injury to an even
greater extent. See Robinson, 775 N.E.2d at 961. Conduct is op-
pressive under the ICFA if it “leave[s] the consumer with little
alternative except to submit to it.” Id. Leszanczuk has not
plausibly alleged that she had little alternative except to pay
the $20.00 fee. She asserts that “she was forced to pay this fee
in order to bring the Mortgage current, thereby avoiding de-
fault, acceleration of her debt, and/or foreclosure.” (Appel-
lant’s Br. at 27.) Contrary to this assertion, Leszanczuk was
already in default when the fee was assessed—that is why
Carrington conducted the drive-by inspection—and she does
not allege that she was threatened with foreclosure because of
her failure to pay the $20.00 fee. And, as the district court rea-
soned, Leszanczuk fails to explain how a fee that was
16                                                  No. 21-1367

permitted by the mortgage contract can be oppressive when
she “does not argue that she did not freely enter into the mort-
gage contract or that the contract is unconscionable.”
    Similarly, Leszanczuk has not shown that the inspection
fee constituted a substantial injury. Under this inquiry, “the
injury must: (1) be substantial; (2) not be outweighed by any
countervailing beneﬁts to consumers or competition that the
practice produces; and (3) be an injury that consumers them-
selves could not reasonably have avoided.” Siegel, 612 F.3d at
935. Leszanczuk maintains that Carrington’s practice of
charging the inspection fees, “in the aggregate, causes sub-
stantial losses to the public as a whole” (Appellant’s Br. at 27–
28), but a large loss cannot on its own support a claim for un-
fairness, see Robinson, 775 N.E.2d at 961. And Leszanczuk rea-
sonably could have avoided the inspection fee by contracting
with a diﬀerent mortgage servicer. See Saunders v. Mich. Ave.
Nat’l Bank, 662 N.E.2d 602, 608 (Ill. App. Ct. 1996) (ﬁnding that
$20.00 overdraft fee was not unfair because plaintiﬀ had con-
trol over whether she would be assessed the fee and was free
to select another bank). Moreover, even accepting that
Leszanczuk was “stuck” with the inspection fee, “[t]hat takes
us back to the question whether the [fee] was oppressive,”
and we have concluded that it was not. Batson v. Live Nation
Ent., Inc., 746 F.3d 827, 834 (7th Cir. 2014).
   Because Leszanczuk has not plausibly alleged that the
$20.00 inspection fee oﬀended public policy, was oppressive,
or caused her substantial injury, the district court correctly
concluded that she failed to state a claim under the ICFA.
No. 21-1367                                            17

                     III. CONCLUSION
    For these reasons, we conclude that the district court
properly dismissed Leszanczuk’s claims. We AFFIRM the dis-
trict court’s decision.